Title: From George Washington to Major General Horatio Gates, 10 February 1778
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Valley Forge 10th Feby 1778

I have been favd with yours of the 27th and 31st ulto—The Officers and Men, belonging to the Artillery under the command of Major Stevens, had been sent back previous to the Rect of yours of the 27th—I have always found great inconveniences in keeping small parties detatched from their Corps.
You must have heard that the Officers who had the British Cloathing in charge would not proceed further than Lancaster. They insisted upon and have returned to Philadelphia.
I cannot find upon enquiry of Colo. Smith, that there was any thing reprehensible upon the part of the Officers, he says, on the contrary, that their behaviour was, in his opinion, strictly proper while under his Care. Lt Patterson, one of the Officers who attended them, also says, that their behaviour upon the journey was conformable to the terms of their parole.
I received a letter from you of the 23d January on the subject of Cloathing said to be collected in this State for the use of the Pennsylva

Troops, and delivered out to the Army in general. There was a mistake in the representation of this matter to you. Soon after the Officers were sent out by me to collect cloathing, they were recalled by desire of the President, who informed me, by a deputation from the Assembly, that they had appointed Commissioners for that purpose. What little was collected by the Officers was distributed among the Men of their own Regiments. I do not beleive that the Cloathier General ever recd any of it on the general account. On the contrary, he complains that the State had taken a parcel of Cloth to their particular use, which he had purchased for the Continent. I am Sir Yr most obt Servt

Go: Washington

